The conviction is for a misdemeanor, the punishment, a fine of $125.
The complaint and information charged appellant with possessing liquor containing alcohol in excess of one-half of one per cent, by volume for the purpose of sale. Again, there were allegations showing that an election had been held in Collin County, in which it was alleged the liquor was possessed, prohibiting the sale of intoxicating liquors.
Armed with a search warrant issued upon an affidavit showing that appellant was manufacturing and selling intoxicating liquor in his place of business, officers went to said place, and, according to their testimony, discovered a quantity of liquor. An analysis of some of the liquor disclosed that its alcoholic content was more than one-half of one per cent of alcohol by volume. Appellant did not testify. The officers alone gave testimony concerning the discovery of the liquor.
Appellant timely and properly objected to the testimony of the officers touching the result of the search. The objections should have been sustained. At the time of the search there was no statute in effect authorizing a search warrant to search for intoxicating liquor. Greenway et al. v. State,101 S.W.2d 569.
The judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.